Citation Nr: 0000333	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to October 16, 
1996, for entitlement to service connection for low back pain 
syndrome.  

2.  Entitlement to an evaluation for low back pain syndrome, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for a seizure disorder. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active duty for training from July 1982 to 
December 1982.  She also had additional periods of active 
duty for training and inactive duty for training prior to her 
discharge from the reserves in March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of Department of Veterans 
Affairs (VA).  

The record indicates that the veteran was scheduled to appear 
at a hearing before the Board at the RO in November 1999.  
She failed to report for her hearing, and as she has not 
requested that her hearing be rescheduled, her appeal has 
been forwarded to the Board for review.  

The issues of entitlement to an increased evaluation for low 
back pain syndrome, and entitlement to service connection for 
a seizure disorder will be addressed in the remand section at 
the end of this decision.  


FINDINGS OF FACT

1.  The veteran was treated for low back pain in August 1982 
and discharged from that period of service on December 15, 
1982.   

2.  The veteran's claim for entitlement to service connection 
for a low back disability was received on October 16, 1996.  



CONCLUSION OF LAW

The criteria for an effective date prior to October 16, 1996, 
for entitlement to service connection for low back pain 
syndrome have not been met.  38 C.F.R. § 3.400. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to an effective 
date prior to October 16, 1996, for service connection for 
low back pain syndrome.  She believes that service connection 
should be effective from her date of discharge from service.  

The veteran's claim for entitlement to service connection for 
a back disability was received on October 16, 1996.  
Entitlement to service connection for the residuals of a 
lower back disability was denied in a February 1997 rating 
decision.  However, entitlement to service connection for low 
back pain syndrome was established in an April 1998 rating 
decision, which found that the back pain for which the 
veteran was treated during her period of active duty for 
training in 1982 had never resolved.  Service connection was 
effective from October 16, 1996.  

The veteran appeared at a hearing before a hearing officer at 
the RO in June 1998.  However, she did not give any testimony 
regarding her claim for entitlement to an earlier effective 
date.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date for direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  
Separation from service means separation under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated.  38 C.F.R. § 3.400(b)(B)(2) (1999).  

In this case, the veteran was discharged from active duty for 
training in December 1982.  She did not submit her claim for 
entitlement to service connection for a low back disability 
until October 16, 1996, nearly 14 years after discharge from 
active duty for training.  The veteran has contended that her 
back disability was either caused or aggravated by a 1994 
injury in the reserves.  The Board notes that the April 1998 
rating decision which established entitlement to service 
connection for chronic low back pain syndrome found that this 
disability was incurred during active service in 1982.  
However, the Board also notes that as the veteran was 
discharged from the reserves in March 1995, her claim was 
still received more than one year after any injury that may 
have occurred during her reserve service.  Therefore, as the 
veteran's claim was received on October 16, 1996, and as this 
was more than one year after the veteran's discharge, then an 
effective date for service connection prior to October 16, 
1996, is not warranted.  


ORDER

Entitlement to an effective date prior to October 16, 1996, 
for entitlement to service connection for low back pain 
syndrome is denied. 


REMAND

The veteran contends that her seizure disorder was aggravated 
during her periods of active duty for training purposes in 
the reserves.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

The record shows that the veteran has submitted documentation 
of active duty for training purposes from January 10, 1986, 
to January 30, 1986, and from May 8, 1994, to May 22, 1994.  
However, the RO was unable to verify all the veteran's dates 
of active duty for training purposes.  

Medical records from the reserves show that the veteran was 
hospitalized for treatment of seizures at a military facility 
in June 1988.  It was reported that her seizures had been 
present since November 1986.  She was also treated for 
seizures at a military facility in July 1990 and August 1990.  
The Board notes that whether or not the veteran was on active 
duty for training purposes at the time the 1988 and 1990 
seizures occurred and treatment was received may have a 
bearing on her claim.  Moreover, the veteran and her mother 
have claimed that the veteran was treated for seizures in 
1986 by Dr. Barton immediately upon her return from a period 
of active duty for training.  Additional development could 
aid in adjudicating this claim.  The Board notes that the 
purpose of this development is to provide the veteran with 
limited assistance in obtaining evidence of which it is 
aware, and which might serve to make her claim well grounded, 
as is required by 38 U.S.C.A. § 5103(a).  Robinette v. Brown, 
8 Vet. App. 69 (1995). 

The veteran also contends that the 10 percent evaluation 
currently assigned to her service connected low back pain 
syndrome is inadequate to reflect its current level of 
severity.  

The record shows that the veteran was last afforded a VA 
examination of her back disability in December 1996.  In her 
June 1998 Notice of Disagreement with the 10 percent 
evaluation, she stated that her back disability was 
deteriorating.  Furthermore, she noted that her back 
disability had contributed to the award of Social Security 
Administration disability benefits.  The Social Security 
Administration decision awarding the veteran disability 
benefits is contained in the claims folder, but the medical 
records relied upon in reaching this decision are not.  
Therefore, the Board finds that this issue should be remanded 
in order to schedule the veteran for an additional VA 
examination, and to attempt to obtain the medical records 
relied upon in determining that the veteran is entitled to 
Social Security Administration disability benefits.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to her claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
this case is remanded to the RO for the following 
development: 

1.  The RO should again attempt to 
verify, through official channels, the 
dates of all of the veteran's periods of 
active duty for training and inactive 
duty for training in the reserves between 
1982 and 1995.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her back 
disability since 1996.  The RO should 
also attempt to obtain the address for 
Dr. Barton.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security Administration disability 
benefits, as well as the medical records 
regarding her back disability and seizure 
disorder relied upon concerning that 
claim.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her service 
connected low back pain syndrome.  The 
claims folder should be made available to 
the examiner for review before the 
examination. All indicated tests and 
studies should be conducted.  The range 
of motion of the low back should be 
provided in degrees.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected back 
disability.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected back disability.  
The presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







